DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/07/2021.
Status of the Claims:
Claim(s) 1, 4, 9, 12, 15-16 and 20 has/have been amended.
Claim(s) 1-20 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejection necessitated by amendments.
	
Claim Rejections - 35 USC § 103
Claims 1-8, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0291481 to Zhang et al. (hereinafter Zhang) in view of US 9,986,179 to Govil (hereinafter Govil) and IDS provided reference US 9,001,245 to Wang et al. (hereinafter Wang).

Regarding independent claim 1, Zhang teaches an imaging device (photon sensing system 100, see Fig. 1), comprising: 
a pixel array unit (pixel array 102, see Fig. 1), wherein the pixel array unit includes: 
a plurality of pixels (plural pixels 110, see Fig. 1); 

a photoelectric conversion region (photodiode 214, see Fig. 2). 
But Zhang fails to clearly specify “wherein each pixel includes: 
a first transfer transistor; 
a second transfer transistor; 
a first readout circuit selectively coupled to the photoelectric conversion region by the first transfer transistor; and 
a second readout circuit selectively coupled to the photoelectric conversion region by the second transfer transistor…”
However, Govil teaches a hybrid camera sensor “wherein each pixel includes: 
a first transfer transistor (bottom transistor that goes to the analog column line, see Figs. 6A or 6B); 
a second transfer transistor (top transistor that goes to the digital column line, see Figs. 6A or 6B); 
a first readout circuit selectively coupled to the photoelectric conversion region by the first transfer transistor (analog column line readout, see Figs. 6A or 6B); and 
a second readout circuit selectively coupled to the photoelectric conversion region by the second transfer transistor (digital column line readout, see Figs. 6A or 6B)”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to dynamic vision sensors.

One of ordinary skill in the art would have been motivated to do this modification in order to use single photon avalanche diodes to reduce imager size and therefore requires isolation structures to overcome premature edge breakdown and interference between adjacent pixels as suggested by Govil  (see par. [0005]).
Zang in view of Govil fails to clearly specify “wherein, for each pixel, all transistor components of the first readout circuit are laid out in a first half of the pixel in a plan view, and all transistor components of the second readout circuit are laid out in a second half of the pixel in the plan view”.
However, Wang teaches “wherein, for each pixel, all transistor components of the first readout circuit are laid out in a first half of the pixel in a plan view, and all transistor components of the second readout circuit are laid out in a second half of the pixel in the plan view (pixel structure of Figs. 2A and 2B show photo diode section with transfer transistor TX1 and TX2 at both sides of the PPD.  Fig. 9 shows the readout circuit on both sides of the PPD and hence are laid out on the halves of the pixel.)”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to pixel structure with multiple readouts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Govil by placement of the readout components on each half as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to have two outputs with different sensitivity requirements as suggested by Wang (see col. 2 lines 28-42).

Regarding claim 2, Zhang in view of Govil and Wang teaches the imaging device of claim 1, wherein the second readout circuit is an address event detection readout circuit (digital output indicates wheter a change has occurred at the pixel, see Govil col. 8 lines 38-40).
	
Regarding claim 3, Zhang in view of Govil and Wang teaches the imaging device of claim 2, wherein the first readout circuit is an imaging signal generation readout circuit (analog output provides a sample voltage of the pixel, see Govil col. 8 lines 40-41).
	
Regarding claim 4, Zhang in view of Govil and Wang teaches the imaging device of claim 3, wherein the pixel array unit includes a plurality of pixel groups, wherein each pixel within a first pixel group in the plurality of pixel groups is isolated from other pixels in the first pixel group (Zhang shows a pixel unit group in Fig. 3).
	
Regarding claim 5, Zhang in view of Govil and Wang teaches the imaging device of claim 4, wherein the isolation structure is a dielectric structure (lined with dielectric layer, see Zhang par. [0018]).
	
Regarding claim 6, Zhang in view of Govil and Wang teaches the imaging device of claim 5, wherein the dielectric structure surrounds each of the pixels within the first pixel group (isolation structures surround all pixels in the group, see Zhang Figs. 2-3).
	
Regarding claim 7, Zhang in view of Govil and Wang teaches the imaging device of claim 6, wherein the dielectric structure is a full-thickness dielectric trench (isolation structure extends the full thickness of the substrate, hence its full-thickness, see Zhang Fig. 2).

Regarding claim 8, Zhang in view of Govil and Wang teaches the imaging device of claim 1, wherein the first readout circuit includes a floating diffusion layer, an amplification transistor, a selection transistor, and a reset transistor (see Wang Fig. 9 first floating diffusion FD1, amplification transistor SF1, selection transistor SEL1 and reset transistor RST1).

Regarding independent claim(s) 12, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claims () however also recites the following limitations “wherein the first transfer transistor includes a first transfer gate that is one of an N-type transfer gate and a P-type transfer gate, and wherein the second transfer transistor includes a second transfer gate that is a second one of the N-type transfer gate and the P-type transfer gate (TX1 and TX2 are NMOS transistors, see Wang col. 5 lines 38-52).

Regarding claim 13, Zhang in view of Govil and Wang teaches the imaging device of claim 12, wherein the photoelectric conversion region of at least a first pixel included in the plurality of pixels is selectively connected to the first and second readout circuits simultaneously (see Wang Figs. 2A-2B and 9 wherein the PPD is connected simultaneously to both readouts).

Regarding claim 15, Zhang in view of Govil and Wang teaches the imaging device of claim 1, 
wherein the transistor components of the first readout circuit include the first transfer transistor, an amplification transistor, a selection transistor, and a reset transistor (see Wang Fig. 9 first transfer transistor TX1, amplification transistor SF1, selection transistor SEL1 and reset transistor RST1).

Regarding claim 16, Zhang in view of Govil and Wang teaches the imaging device of claim 1, wherein the photoelectric conversion region includes a plurality of sides in a plan view, 
wherein a gate of the first transfer transistor is located along a first side of the photoelectric conversion region, and wherein a gate of the second transfer transistor is located along a second side of the photoelectric conversion region (Wang in Figs. 2A-2B shows TX1 and TX2 at first and second sides of the photoelectric conversion region).

	Regarding claim 17, Zhang in view of Govil and Wang teaches the imaging device of claim 4, wherein each pixel group further includes a first unit pixel, a second unit pixel, a third unit pixel, and a fourth unit pixel, and wherein the first, second, third, and fourth unit pixels are disposed in a 2x2 array (Zhang shows a pixel unit group in Fig. 3, the unit can extends in the row and column direction to form a bigger array, hence a 2x2 array).

Regarding claim 18, Zhang in view of Govil and Wang teaches the imaging device of claim 1, wherein the isolation structure defines a pixel area for each of the unit pixels, and wherein circuit elements of each unit pixel are separated from circuit elements of any neighboring unit pixel in the pixel array unit by the isolation structure (see Zhang Fig. 3 as combined with Govil Fig.3).

Regarding claim 19, Zhang in view of Govil and Wang teaches the imaging device of claim 1, wherein the first isolation structure is entirely a full thickness trench isolation structure (isolation structure extends the full thickness of the substrate, hence its full-thickness, see Zhang Fig. 2).

Regarding independent claim 20, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claim 20 however also recites the following limitations “an imaging lens (uses lens to focus light, see Zhang col. 1 lines 11-12); and 
	a solid-state imaging device (imager 210, see Zhang in Fig. 1);
a control unit, wherein the control unit controls operation of the solid-state imaging device (see Zhang control circuitry 108 in Fig. 1).

Allowable Subject Matter
Claims 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, none of the prior art cited alone or in combination provides the motivation to teach the imaging device of claim 8, wherein the second readout circuit includes a current voltage conversion unit and a subtractor.
Regarding claim 10, none of the prior art cited alone or in combination provides the motivation to teach the imaging device of claim 8, wherein the second readout circuit includes a first log transistor and a first amplification transistor.
Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the imaging device of claim 8, wherein the second readout circuit includes a first log transistor, a second log transistor, a first amplification transistor, and a second amplification transistor.
Regarding claim 14, none of the prior art cited alone or in combination provides the motivation to teach the imaging device of claim 12, further comprising: a joint signal line, wherein the joint signal line electrically connects the first transfer gate to the second transfer gate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698        


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698